L.J. Hudson, plaintiff in error, filed an action in the district court of Kiowa county, Okla., against J.H. Moore, the defendant in error, to try the title to and right of posssession of the office of member of the board of education of the city of Hobart from ward No. 1. The issues were determined adversely to him, and he brings this appeal.
The record shows that the term of office of member of the aforesaid board began the first Monday in May, 1929, and terminated at the meeting of said board on the first Monday in May, 1933. There arose a controversy *Page 13 
as to whether there should be an election to fill the unexpired term of said office in 1931; the member of said board holding said office in 1929 became a hold-over, as no successor was elected in 1929.
The term of office actually involved in this action was the unexpired term beginning in 1931 and ending in 1933, as above stated. This term of office has since expired, and it was proper to fill said office at the biennial city election held in the spring of the year 1933. The subject of the action has passed out of existence and the question therefore is moot.
The appeal is therefore dismissed because the question involved is moot.
RILEY, C. J., and SWINDALL, McNEILL, and WELCH, JJ., concur.